Citation Nr: 0417223	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease (GERD) (also claimed as 
stomach disorder), to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome (claimed as fatigue; headaches; and arthralgia of 
the knees, fingers, low back, right shoulder, elbows, neck, 
and ankles), to include as due to an undiagnosed illness.

4.  Entitlement to service connection for obstructive sleep 
apnea (also claimed as an upper respiratory disorder), to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for degenerative joint 
disease of the left ankle.

6.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1988 to December 1991, with service in Southwest 
Asia from October 12, 1990 to April 20, 1991.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas.  In November 2000 the veteran testified before a 
local hearing officer at the RO.  A transcript of that 
hearing is of record.  The Board remanded the case in 
September 2002 to schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge.  He canceled his hearing 
request in January 2003.  In March 2003 the Board ordered 
additional development of the evidence.  In July 2003, the 
Board remanded the case to the RO to satisfy due process 
requirements.  

This appeal is REMANDED, in part (issues #3, 4, 5 and 6 on 
preceding page) to the RO via the Appeals Management Center 
(AMC), in Washington D.C.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  Competent evidence establishes that the veteran's 
hypertension is related to his military service.  

2.  Competent evidence establishes that the veteran's GERD is 
related to his military service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for hypertension.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service connection is warranted for GERD.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran's initial claims for service connection were 
denied in a September 1999 rating decision as not well 
grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107.  Regulations implementing 
the VCAA have been published.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  The 
Board finds that all pertinent mandates of the VCAA and 
implementing regulations are essentially met as to the claims 
addressed on the merits herein.  And since the decision is 
favorable to (and does not prejudice) him, no lengthy 
discussion of the impact of the VCAA on these claims is 
necessary.  
Factual Background

The veteran's service medical records show blood pressures of 
132/90 and 140/92 in July 1991.  He was seen for stomach 
complaints, including vomiting, in October 1989.  Sour 
stomach was diagnosed.  

On July 1995 VA Persian Gulf examination hypertension and 
history of esophageal reflux (stabilized with H2 blockers) 
were diagnosed.  

Postservice private medical records include an October 1993 
upper GI series report showing a moderately large hiatal 
hernia with prominent folds suggestive of active esophagitis.  
A December 1993 treatment record notes a past history of 
hiatal hernia.  Severe reflux esophagitis was diagnosed.  A 
February 1994 consultation report includes a diagnosis of 
reflux esophagitis with chronic aspiration.  A May 1994 
treatment record shows a diagnosis of elevated blood 
pressure.  A February 1997 upper GI series report shows a 
diagnosis of a small hiatal hernia.  

On March 1997 VA fee-basis neurological examination labile 
hypertension was diagnosed.  On January 1997 VA general 
medical examination hiatal hernia and gastroesophageal reflux 
disease (GERD) were diagnosed.  On September 1999 VA general 
medical examination, hypertension, secondary to massive 
weight gain following onset of chronic fatigue syndrome and 
obstructive sleep apnea, was diagnosed.  

A November 2000 private medical record shows a diagnosis of 
GERD.

On June 2003 VA general medical examination hypertension and 
GERD were diagnosed.  The examiner, who indicated that he had 
reviewed the claims folder, including the veteran's service 
medical records, opined, after noting several inservice blood 
pressure findings, that the veteran's hypertension was "as 
likely as not related to military service."  The examiner 
added that the veteran's GERD was "more likely than not 
related to military service."  In October 2003 that same VA 
physician clarified his opinion regarding the veteran's GERD.  
He again stated that the GERD was "least likely than not 
related to military service."  
Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Hypertension

The veteran's service medical records show elevated blood 
pressure readings.  Hypertension has been diagnosed 
postservice.  A VA examiner reviewed the veteran's complete 
claims file and examined him, and has opined, that the 
veteran's hypertension is "as likely as not related to [his] 
military service."  See June 2003 VA examination report.  
Accordingly, the evidence now shows a current disability 
(hypertension), elevated blood pressure readings in service, 
and competent evidence (VA medical opinion) that the current 
hypertension is related to service.  There no competent 
evidence to the contrary.  The requirements for establishing 
service connection are met, and service connection for 
hypertension is warranted.  

GERD

Service medical records show that in October 1989 the veteran 
was treated for stomach complaints.  Postservice medical 
records, both VA and private, reflect several diagnoses, 
including hiatal hernia and GERD.  A VA examiner reviewed the 
veteran's claims file, examined the veteran, and opined that 
the veteran's GERD is "more likely than not related to 
military service."  See June 2003 VA examination report.  
Accordingly, the evidence now shows current disability 
(GERD), treatment in service for stomach-complaints, and 
competent VA medical opinion evidence that the current 
disability is related to the complaints treated in service.  
There no competent evidence to the contrary.  The 
requirements for establishing service connection are met, and 
service connection for GERD is warranted.  


ORDER

Service connection for hypertension is granted.

Service connection for GERD is granted.


REMAND

Regarding the "duty to assist," pursuant to development by 
the Board in March 2003, the veteran was asked to identify 
treatment providers since February 2001 for, in pertinent 
part, chronic fatigue syndrome, obstructive sleep apnea, 
degenerative joint disease of the left ankle and a right 
ankle disorder.  He identified a private physician, Dr. C., 
who had treated him for all of these disorders from 1999 to 
the present.  He also identified a private medical facility, 
North Austin Medical Center, where he was treated for these 
claimed disorders in April 2003.  See VA Forms 21-4142, 
received by VA in June 2003.  These records have not been 
sought, and constitute potentially critical evidence 
necessary for proper adjudication of these matters.  Thus, 
further development is indicated.

The veteran was last examined in September 2003.  The 
examiner, while noting that disability of either ankle was 
not shown on examination, opined that the veteran's ankle 
condition was "as likely as not related to military 
service."  He added that the veteran's bilateral ankle 
disorder was "multifactorial," in that the veteran's 
inservice ankle problems (sprains), morbid obesity and gout 
attacks (by history) all essentially contributed to his 
present ankle problems.  Service medical records note 
complaints of right ankle pain in November 1988, and a Grade 
II left ankle sprain in March 1990.  The evidence is somewhat 
conflicting, and must be reconciled.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of 
complete treatment records of treatment 
afforded the veteran for fatigue, sleep 
apnea, respiratory problems, or 
musculoskeletal complaints by Dr. C. from 
1999 to the present.  Copies of complete 
treatment records relating to treatment 
afforded the veteran at North Austin 
Medical Center on April 20, 2003 should 
also be obtained.  If such records cannot 
be obtained, an explanation should be 
provided for the claims folder.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of any left and 
right ankle disorder(s), to include 
arthritis, he may have.  His claims 
folder must be available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The examiner should render 
an opinion as to the nature of the 
veteran's current left and right ankle 
disorder(s), if any, and opine whether it 
is at least likely as not that any left 
and/or right ankle disorder, to include 
arthritis, is related to service (and 
specifically to the veteran's bilateral 
ankle treatment in service).  The 
examiner should reconcile any opinion 
given with that provided in June 2003.  
The report of the examination should 
include the rationale for any opinion 
given.  

3.  The RO should then readjudicate these 
matters.  If any remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



